124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Paul M. MCDONALD, Appellant,v.ST. LOUIS SOUTHWESTERN RAILROAD, Appellee.
No. 96-2651.
United States Court of Appeals, Eighth Circuit.
Submitted:  Aug. 5, 1997.Decided:  Aug. 18, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Paul M. McDonald appeals the district court's1 orders granting summary judgment to St. Louis Southwestern Railroad and denying his Federal Rule of Civil Procedure 60(b) motion in this employment discrimination action.  After de novo review we conclude the district court's grant of summary judgment was correct.  See 8th Cir.  R. 47B.


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Elsijane T. Roy, United States District Judge for the Eastern District of Arkansas